        Case 2:18-cv-09655-GW-FFM Document 24 Filed 02/05/19 Page 1 of 4 Page ID #:139



    1 Jaikaran Singh, CA Bar No. 201355
         jsingh@foley.com
    2 FOLEY & LARDNER LLP
      555 South Flower Street, Suite 3300
    3 Los Angeles, CA 90071-2411
      Telephone: 858.847.6700
    4 Facsimile: 858.792.6773

    5    Jay N. Varon, Esq. (pro hac vice motion forthcoming)
            jvaron@foley.com
    6    David A. Hickerson, Esq. (pro hac vice motion forthcoming)
           dhickerson@foley.com
    7    FOLEY & LARDNER LLP
         3000 K Street, N.W.
    8    Washington, D.C. 20007
         Telephone: 202.672.5380
    9    Facsimile: 202.672.5399
  10     Attorneys for Defendant
         Walmart, Inc.
  11

  12                          UNITED STATES DISTRICT COURT
  13                         CENTRAL DISTRICT OF CALIFORNIA
  14

  15     TOYA EDWARDS and JAMAL                 )   Case No. 2:18-cv-9655 GW-FFM
         ERAKAT on behalf of themselves and all )
  16     others similarly situated,             )   DEFENDANT WALMART, INC.’S
                                                )   NOTICE OF MOTION AND MOTION
  17                          Plaintiffs,       )   DISMISS FIRST AMENDED CLASS
                                                )   ACTION COMPLAINT
  18                  v.                        )
                                                )   ORAL ARGUMENT REQUESTED
  19     WALMART, INC.,                         )
                                                )   Date:       March 7, 2019
  20                          Defendant.        )
                                                )   Time:       8:30 a.m.
  21                                            )   Ctrm:       9D
                                                )   Judge:      Hon. George H. Wu
  22                                            )
                                                )
  23                                            )   Trial Date:      Not Set
                                                )   Complaint Filed: November 15, 2018
  24                                            )   FAC Filed:       January 11, 2019
                                                )
  25

  26

  27

  28

                                                             Case No. 2:18-cv-9655-GW-FFM
4841-0793-9462.2
        Case 2:18-cv-09655-GW-FFM Document 24 Filed 02/05/19 Page 2 of 4 Page ID #:140




    1              TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
    2              PLEASE TAKE NOTICE that on March 7, 2019, at 8:30 a.m., or as soon
    3    thereafter as the matter may be heard before the Honorable George H. Wu of the United
    4    States District Court, Central District, Western Division, in the United States Courthouse,
    5    350 West 1st Street, Los Angeles, CA, 90012, Courtroom 9D, 9th Floor, Los Angeles,
    6    California 90012, Defendant Walmart, Inc. (“Walmart”) will and hereby does move this
    7    Court for an order dismissing Plaintiffs Toya Edwards and Jamal Erakat’s First Amended
    8    Class Action Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.
    9              Defendant’s motion is made on the following grounds:
  10               First, all of Plaintiffs’ claims are expressly preempted under 21 U.S.C. § 379r(a),
  11     the National Uniformity for Nonprescription Drugs provision of the Food and Drug
  12     Administration (“FDA”) Modernization Act of 1996, which is part of Congress’ uniform
  13     national regulation of the labeling and advertising of over-the-counter (“OTC”) drugs,
  14     including the Equate Gelcap Products.
  15               Second, the Court should dismiss with prejudice this action pursuant to the primary
  16     jurisdiction doctrine in deference to the Food and Drug Administration (“FDA”)’s primary
  17     jurisdiction over OTC drug labeling.
  18               Third, Plaintiffs have failed to state a claim for violation of the False Advertising
  19     Law (the “FAL”), violation of the Unfair Competition Law (the “UCL”), violation of the
  20     Consumers Legal Remedies Act (the “CLRA”), violation of the Song-Beverly Consumer
  21     Warranty Act, breach of implied warranty of merchantability, breach of express warranty,
  22     violation of the Magnuson-Moss Warranty Act, unjust enrichment, and declaratory relief
  23     by not plausibly alleging under Rules 8(a) and/or 9(b) of the Federal Rules of Civil
  24     Procedure that the use of the words “Rapid Release” on the Equate Gelcap Products label
  25     is actionable.
  26               Fourth, the California safe harbor doctrine bars Plaintiffs from imposing liability on
  27     Walmart under the UCL, FAL, and CLRA because Walmart has fully complied with FDA
  28     regulations and standards in labeling the Equate Gelcap Products.
          -2-                                                  Case No. 2:18-cv-9655-GW-FFM
4841-0793-9462.2
        Case 2:18-cv-09655-GW-FFM Document 24 Filed 02/05/19 Page 3 of 4 Page ID #:141




    1              Fifth, all of Plaintiffs’ claims should be dismissed because the use of the words
    2    “Rapid Release” on the Equate Gelcap Products label constitutes non-actionable puffery,
    3    and/or are not misstatements of fact.
    4              Sixth, Plaintiffs have failed to state a claim under the Magnuson-Moss Warranty
    5    Act, Song-Beverly Warranty Act, for breach of express warranty and for breach of implied
    6    warranty of merchantability all fail to state a claim because: (1) Plaintiffs have not alleged
    7    any affirmation of fact made by the Equate Gelcap Products that are actionable; (2) the
    8    statement “Rapid Release” on the Equate Gelcap Products label is truthful and accurate;
    9    (3) the “Rapid Release” label does not promise any specific performance; and (4) the
  10     words “Rapid Release” on the Equate Gelcap Products labeling does constitute a written
  11     affirmation for a specified time period.
  12               Seventh, Plaintiffs’ unjust enrichment claim should be dismissed because unjust
  13     enrichment is not an independent cause of action, and because this claim is based on the
  14     other remaining claims that are subject to dismissal.
  15               Eighth, Plaintiffs’ declaratory judgment claim is derivative and duplicative of their
  16     remaining claims, and rest upon the same set of flawed premises, and therefore must be
  17     dismissed.
  18               Finally, Plaintiff Edwards lacks standing to assert claims under the FAL, UCL, and
  19     CLRA because she did not rely on the words “Rapid Release” on the Equate Gelcap
  20     Products label in making her purchase decision.
  21               This Motion is based on this Notice of Motion, the attached Memorandum of Points
  22     and Authorities, and the Request for Judicial Notice and attached exhibits thereto; the
  23     Proposed Order; and the record and files of this case, and any other and further oral or
  24     documentary evidence introduced at the hearing on this Motion.
  25     ///
  26     ///
  27

  28
          -3-                                                       Case No. 2:18-cv-9655-GW-FFM
4841-0793-9462.2
        Case 2:18-cv-09655-GW-FFM Document 24 Filed 02/05/19 Page 4 of 4 Page ID #:142




    1              In accordance with Local Civil Rule 7-3, this Motion is made following the
    2    conference of counsel that took place on January 25, 2019.
    3

    4    DATED: February 5, 2019                 FOLEY & LARDNER LLP
    5
                                                 /s/ Jaikaran Singh
    6                                            Jaikaran Singh
                                                 Attorneys for Defendant
    7                                            Walmart, Inc.
    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
          -4-                                                 Case No. 2:18-cv-9655-GW-FFM
4841-0793-9462.2
